Citation Nr: 0333987	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  03-10 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for lung disease, including 
chronic bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for 
service connection for lung disease, including bronchitis.  
The veteran requested a hearing in connection with his appeal 
but later advised that he would be unable to appear at the 
hearing because of his health.  In response to a request from 
the veteran's representative, the appeal has been advanced on 
the Board's docket.  


REMAND

Following review of the claims file, the Board finds that, 
for the reasons that follow, additional RO actions are 
necessary before the issue on appeal may be reviewed by the 
Board.  

Adequacy of VCAA notices 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period specified in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit Court reached a conclusion similar to that stated in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9) which held that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

Pursuant to the VCAA, the RO sent the veteran a letter in 
February 2001 to provide the notice required by the new law.  
However, the letter specified a 60-day reply period and did 
not clearly explain that further adjudication of the claim 
must be deferred until the full year allowed by statute had 
expired.  A later letter dated in October 2001 was sent 
following receipt of a claim for a total rating based on 
individual unemployability.  The letter did not identify the 
issue requiring the VCAA notification but the information 
contained therein pertained to service connection rather than 
individual unemployability.  To the extent that the letter 
contained information relevant to the service connection 
claim, it too was deficient by virtue of its failure to 
provide notice of the statutory one-year reply period.  

Therefore, since the case is being remanded for additional 
evidence development involving the claim, the RO must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, the law allows him a 
full year in which to respond to a VCAA notice.  

Development of the evidence 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  The actions set forth 
herein are not necessarily all-inclusive.  It remains the 
RO's responsibility to ensure that the notification and 
development required by the VCAA are undertaken in this case.  
Follow-up action such as the scheduling of a VA examination 
of the veteran may be required.  

Medical records dated since the late 1990s show that the 
veteran has been treated for lung disease variously diagnosed 
as emphysema (chronic obstructive pulmonary disease) and 
bronchitis with episodes of pneumonia.  The veteran claims 
that the disease began in service in Europe during World War 
II, when he contracted pneumonia which required 
hospitalization for two and one-half weeks in Belgium.  The 
available service medical records show that the veteran was 
seen on one occasion in Belgium for treatment for gastritis 
in 1945 but contain no report of hospitalization in Belgium.  
In his original May 1946 claim for VA disability compensation 
the veteran referred to having been hospitalized in Belgium.  
Although he did not claim service connection for lung disease 
at that time, the records of any hospitalization in Belgium, 
if available, would clearly be relevant to the present claim.  

On appeal the veteran's representative has requested that 
further attempts be made to document the reported 
hospitalization through a specific request for hospital 
records and that a request be made for any records in the 
possession of the Surgeon General.  The Board agrees that 
these records should be requested and that the veteran should 
be given an additional opportunity to submit documentation 
relating to examination and treatment of lung pathology 
throughout the period since discharge from service.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The veteran should be given an 
opportunity to identify all medical 
providers, both VA and non-VA, including 
physicians, hospitals, or clinics from 
which he has received examination or 
treatment for a lung disorder throughout 
the period since separation from service.  
The RO should take appropriate steps to 
obtain all available documentation from 
the providers identified by the veteran.  

2.  An attempt should be made to obtain 
all additional service medical records 
that may be available.  In particular, 
those relating to hospitalization in 
Belgium during 1944 and 1945 should be 
specifically requested.  

3.  Any records available from the Office 
of the Surgeon General relating to 
hospitalization of the veteran in Belgium 
during 1944 and 1945 should be requested.  

4.  The RO should review the claims file 
and ensure that all VCAA notice and duty 
to assist obligations (including any 
physical examinations deemed necessary) 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  

5.  The RO should then readjudicate the 
issue on appeal.  If the determination is 
adverse to the veteran, a supplemental 
statement of the case should be prepared 
and the veteran and his representative 
should be given a reasonable period of 
time for reply.  

Thereafter, the case should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to satisfy the requirements of the law and 
obtain additional information.  The Board does not intimate 
any factual or legal conclusions as to the outcome ultimately 
warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


